—Determination of State respondents, dated July 14, 1999, which, after a fair hearing, affirmed the determination of the New York City Human Resources Administration discontinuing petitioner’s public assistance benefits on May 15, 1999, pursuant to the Notice of Intent dated May 5, 1999, due to petitioner’s failure to comply with the requirements of New York City’s Work Experience Program (WEP), unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Paula Omansky, J.], entered on or about January 14, 2000), dismissed, without costs.
The decision issued following the fair hearing, finding that petitioner had willfully failed to appear for her WEP work assignment, was supported by substantial evidence. Termination of benefits was properly based on petitioner’s refusal to accept any work assignment that would conflict with her school schedule (see, Matter of Smith v Wing, 248 AD2d 216). Petitioner never inquired concerning any possible reduced WEP schedule to accommodate her classes. Furthermore, she had withdrawn from classes prior to the May 15th date. We have considered petitioner’s other arguments, including that she was denied due process by the manner in which the fair hearing was *333conducted, and find them unavailing. Concur — Rosenberger, J. P., Andrias, Rubin, Buckley and Marlow, JJ.